                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                                  MILWAUKEE DIVISION


CAMERON LECROY
2378 North Booth Street
Milwaukee, Wisconsin 53212

               Plaintiff,                                     Case No.: 21-cv-888

       v.                                                     JURY TRIAL DEMANDED

INSOMNIA COOKIES, LLC
10 Campus Boulevard, Suite 10
Newtown Square, Pennsylvania 19073

               Defendant


                                           COMPLAINT


       COMES NOW Plaintiff, Cameron LeCroy, by her counsel, WALCHESKE & LUZI, LLC,

as and for a claim against Defendant, alleges and shows to the Court as follows:

                                 JURISDICTION AND VENUE

       1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331 because

this case involves a federal question under the Fair Labor Standards Act of 1938, as amended, 29

U.S.C. § 201 et seq. (“FLSA”).

       2.      This Court has supplemental jurisdiction over this matter pursuant to 28 U.S.C.

§ 1367 because this case involves claims under Wisconsin’s Wage Payment and Collection Laws

(“WWPCL”), and these claims are so related in this action within such original jurisdiction that

they form part of the same case or controversy under Article III of the United States Constitution.




            Case 2:21-cv-00888-SCD Filed 07/29/21 Page 1 of 9 Document 1
        3.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and (c) because

Defendant operates its business in the Eastern District of Wisconsin and the unlawful employment

practices of which Plaintiff complains occurred within the Eastern District of Wisconsin.

                                  PARTIES AND COVERAGE

        4.      Plaintiff, Cameron LeCroy, is an adult female resident of the State of Wisconsin

with a post office address of 2378 North Booth Street, Milwaukee, Wisconsin 53212.

        5.      Defendant, Insomnia Cookies, LLC, was, at all material times herein, a commercial

entity doing business in the State of Wisconsin with a principal address of 10 Campus Boulevard,

Suite 10, Newtown Square, Pennsylvania 19073.

        6.      Defendant is a chain of bakeries that owns, operated, and manages numerous

physical locations across the United States, including in the State of Wisconsin.

        7.      During the relevant time periods as stated herein, Defendant was engaged in

“commerce” and/or its employees were engaged in “commerce,” as that term is defined under the

FLSA.

        8.      During the relevant time periods as stated herein, Defendant employed more than

two (2) employees.

        9.      During the relevant time periods as stated herein, Defendant’s annual dollar volume

of sales or business exceeded $500,000.

        10.     During the relevant time periods as stated herein, Defendant was an “employer” as

that term is defined under the FLSA and the WWPCL.

        11.     During the relevant time periods as stated herein, Plaintiff was “employed” by

and/or an “employee” of Defendant, as these terms are defined under the FLSA and the WWPCL.




             Case 2:21-cv-00888-SCD Filed 07/29/21 Page 2 of 9 Document 1
       12.    During Plaintiff’s employment with Defendant, Plaintiff was engaged in

commerce or in the production of goods for commerce.

                                GENERAL ALLEGATIONS

       13.    In approximately May 2021, Defendant hired Plaintiff into the position of Baker

working at Defendant’s Milwaukee, Wisconsin location, located at 1804 East North Avenue,

Milwaukee, Wisconsin 53202.

       14.    On or about June 1, 2021, Plaintiff commenced compensable work on

Defendant’s behalf, for Defendant’s benefit, at Defendant’s direction, and/or with Defendant’s

knowledge in the position of Baker.

       15.    On or about June 4, 2021, Plaintiff’s employment with Defendant ended.

       16.    During Plaintiff’s employment with Defendant in the position of Baker, Plaintiff

was a non-exempt employee under the FLSA and WWPCL.

       17.    During Plaintiff’s employment with Defendant in the position of Baker,

Defendant’s workweek for FLSA and WWPCL purposes was Monday through Sunday.

       18.    During Plaintiff’s employment with Defendant and during the workweek of May

31, 2021, Defendant did not compensate Plaintiff for any hours worked or work performed.

       19.    During Plaintiff’s employment with Defendant and during the workweek of May

31, 2021, Defendant suffered or permitted Plaintiff to work without compensating Plaintiff for

any hours worked or work performed.

       20.    During Plaintiff’s employment with Defendant and during the workweek of May

31, 2021, Defendant suffered or permitted Plaintiff to work without compensating Plaintiff with

an effective hourly rate of at least $7.25 per hour for any and all hours worked or work

performed.




          Case 2:21-cv-00888-SCD Filed 07/29/21 Page 3 of 9 Document 1
       21.    During Plaintiff’s employment with Defendant and during the workweek of May

31, 2021, Defendant suffered or permitted Plaintiff to work without compensating Plaintiff with

her agreed-upon and regularly hourly rate of pay of $13.25 for any and all hours worked or work

performed.

       22.    During Plaintiff’s employment with Defendant and during the workweek of May

31, 2021, Defendant suffered or permitted Plaintiff to work without compensating Plaintiff with

earned compensation totaling approximately $319.33.

       23.    During Plaintiff’s employment with Defendant and during the workweek of May

31, 2021, Defendant did not compensate Plaintiff for any hours worked or work performed.

       24.    During Plaintiff’s employment with Defendant and during the workweek of May

31, 2021, Defendant suffered or permitted Plaintiff to work without compensating Plaintiff for

any hours worked or work performed during these workweeks.

       25.    During Plaintiff’s employment with Defendant and during the workweek of May

31, 2021, Defendant suffered or permitted Plaintiff to work without compensating Plaintiff with

an effective hourly rate of at least $7.25 per hour for any and all hours worked or work

performed.

       26.    During Plaintiff’s employment with Defendant and during the workweek of May

31, 2021, Defendant suffered or permitted Plaintiff to work without compensating Plaintiff with

her agreed-upon and regularly hourly rate of pay of $13.25 for any and all hours worked or work

performed.

       27.    Defendant knew or should have known that Plaintiff must be compensated for all

hours worked (and for all hours Defendant suffered or permitted her to work) in a workweek in

accordance with the FLSA and WWPCL.




          Case 2:21-cv-00888-SCD Filed 07/29/21 Page 4 of 9 Document 1
       28.     Defendant had a statutory duty to comply with the FLSA and WWPCL and to

remedy FLSA and WWPCL violations of which it was aware and/or of which it should have

been aware.

       29.     Defendant owes Plaintiff earned and unpaid wages for work performed during

Plaintiff’s employment with Defendants for which Plaintiff was not properly and lawfully

compensated, in a total amount of approximately $319.33, plus an equal amount for liquidated

damages.

         FIRST CAUSE OF ACTION – FLSA VIOLATIONS (MINIMUM WAGE)

       30.     Plaintiff reasserts and incorporates by reference all paragraphs set forth above as if

restated herein.

       31.     Section 206(a)(1) of the FLSA regulates, among other things, the payment of a

minimum wage by employers whose employees are engaged in commerce, or engaged in the

production of goods for commerce, or employed in an enterprise engaged in commerce or in the

production of goods for commerce.

       32.     At all times material herein, Plaintiff was entitled to the rights, protections, and

benefits provided under the FLSA, 29 U.S.C. § 201 et seq.

       33.     Defendant intentionally violated the FLSA by failing to compensate Plaintiff with

an effective hourly rate of at least $7.25 per hour for all hours worked during the workweek of

May 31, 2021 during her employment with Defendant.

       34.     Defendant’s failure to properly and legally compensate Plaintiff for all

compensable work performed at a minimum rate of pay was willfully perpetrated. Defendant has

not acted in good faith and with reasonable grounds to believe that its actions and omissions

were not a violation of the FLSA, and as a result thereof, Plaintiff is entitled to recover an award




           Case 2:21-cv-00888-SCD Filed 07/29/21 Page 5 of 9 Document 1
of liquidated damages in an amount equal to the amount of unpaid minimum wages as described

above pursuant to Section 216(b) of the FLSA. Alternatively, should the Court find that

Defendant acted reasonably and with good faith in failing to pay minimum wages, Plaintiff is

entitled to an award of pre-judgment interest at the applicable legal rate.

       35.     As a result of the aforesaid willful violations of the FLSA’s provisions, minimum

wages have been unlawfully withheld from Plaintiff by Defendant.

       36.     Plaintiff is entitled to damages equal to the minimum wages due and owing to her

within the three (3) years preceding the date of filing of the Complaint, ECF No. 1, plus periods

of equitable tolling because Defendant acted willfully and knew or showed reckless disregard of

whether its conduct was prohibited by the FLSA and otherwise engaged in wrongful conduct that

prevented Plaintiff from asserting her claims against Defendant.

       37.     Pursuant to the FLSA, 29 U.S.C. § 216(b), successful Plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action

for unpaid wages.

    SECOND CAUSE OF ACTION – WWPCL VIOLATIONS (MINIMUM WAGES)

       38.     Plaintiff reasserts and incorporates by reference all paragraphs set forth above as if

restated herein.

       39.     At all times material herein, Plaintiff was an employee of Defendant within the

meaning of Wis. Stat. § 109.01(1r), Wis. Stat. §103.001(5), and Wis. Stat. §104.01(2)(a).

       40.     At all times material herein, Defendant was an employer of Plaintiff within the

meaning of Wis. Stat. § 109.01(2), Wis. Stat. §103.001(6), Wis. Stat. §104.01(3)(a), and Wis.

Admin. Code § DWD 272.01(5).




          Case 2:21-cv-00888-SCD Filed 07/29/21 Page 6 of 9 Document 1
          41.   At all times material herein, Defendant employed Plaintiff within the meaning of

Wis. Stat. §§109.01 et seq., 103.01 et seq., 104.01 et seq., and Wis. Admin. Code § DWD

272.01.

       42.      At all times material herein, Plaintiff regularly performed activities that were an

integral and indispensable part of her principal activities without receiving compensation for

these activities, including but not limited to compensation for any and all hours worked during

the workweek of May 31, 2021.

          43.   Defendant willfully and intentionally violated the WWPCL by failing to

compensate Plaintiff with an hourly rate of at least $7.25 per hour for all hours worked during

the workweek of May 31, 2021 during her employment with Defendant.

          44.   As set forth above, Plaintiff sustained losses in compensation as a proximate result

of Defendant’s violations. Accordingly, Plaintiff seeks damages in the amount of her unpaid

compensation, injunctive relief requiring Defendant to cease and desist from its violations of the

Wisconsin laws described herein and to comply with them, and such other legal and equitable

relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff may be entitled to

liquidated damages equal and up to fifty percent (50%) of the unpaid wages.

       45.      Plaintiff seeks recovery of attorneys’ fees and the costs of this action to be paid by

Defendant, pursuant to the WWPCL.

                   THIRD CAUSE OF ACTION – WWPCL VIOLATIONS
                     (FAILURE TO PAY AN AGREED-UPON WAGE)

          46.   Plaintiff reasserts and incorporates by reference all paragraphs set forth above as if

restated herein.

          47.   At all times material herein, Plaintiff was an employee of Defendant within the

meaning of Wis. Stat. § 109.01(1r), Wis. Stat. §103.001(5), and Wis. Stat. §104.01(2)(a).




            Case 2:21-cv-00888-SCD Filed 07/29/21 Page 7 of 9 Document 1
          48.   At all times material herein, Defendant was an employer of Plaintiff within the

meaning of Wis. Stat. § 109.01(2), Wis. Stat. §103.001(6), Wis. Stat. §104.01(3)(a), and Wis.

Admin. Code § DWD 272.01(5).

          49.   At all times material herein, Defendant employed Plaintiff within the meaning of

Wis. Stat. §§109.01 et seq., 103.01 et seq., 104.01 et seq., and Wis. Admin. Code § DWD

272.01.

       50.      At all times material herein, Plaintiff regularly performed activities that were an

integral and indispensable part of her principal activities without receiving compensation for

these activities at her previously agreed-upon hourly rate of pay with Defendant.

          51.   During Plaintiff’s employment with Defendant, Defendant willfully and

intentionally failed to compensate Plaintiff for all hours worked and work performed, including

but not limited to with agreed-upon wages as defined in Wis. Stat. § 109.01(3), by failing to

compensate Plaintiff with her agreed-upon regular or hourly rate of pay of $13.25 for any and all

hours worked during the workweek of May 31, 2021 during her employment with Defendant, in

violation of the WWPCL.

          52.   As set forth above, Plaintiff sustained losses in compensation as a proximate result

of Defendant’s violations. Accordingly, Plaintiff seeks damages in the amount of her unpaid

compensation, injunctive relief requiring Defendant to cease and desist from its violations of the

Wisconsin laws described herein and to comply with them, and such other legal and equitable

relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff may be entitled to

liquidated damages equal and up to fifty percent (50%) of the unpaid wages.

          53.   Plaintiff seeks recovery of attorneys’ fees and the costs of this action to be paid by

Defendant, pursuant to the WWPCL.




            Case 2:21-cv-00888-SCD Filed 07/29/21 Page 8 of 9 Document 1
      WHEREFORE, Plaintiff respectfully requests that this Court:

      1. Order Defendant to make Plaintiff whole by providing reimbursement for unpaid

          wages – including but not limited to minimum wages and agreed-upon wages – for

          pre-judgment and post-judgment interest, and for all times spent performing

          compensable work for which Plaintiff was not properly paid by Defendant under the

          FLSA and WWPCL;

      2. Grant to Plaintiff liquidated damages against Defendant;

      3. Grant to Plaintiff attorneys’ fees, costs, and disbursements as provided by statute; and

      4. Grant to Plaintiff whatever other relief this Court deems necessary and proper.

      PLAINTIFF DEMANDS A JURY AS TO ALL TRIABLE ISSUES

      Dated this 29th day of July, 2021
                                            WALCHESKE & LUZI, LLC
                                            Counsel for Plaintiff

                                            s/ Scott S. Luzi ____ _______
                                            James A. Walcheske, State Bar No. 1065635
                                            Scott S. Luzi, State Bar No. 1067405
WALCHESKE & LUZI, LLC
235 N. Executive Drive, Suite 240
Brookfield, Wisconsin 53005
Phone: (262) 780-1953
Fax: (262) 565-6469
E-mail: jwalcheske@walcheskeluzi.com
E-mail: sluzi@walcheskeluzi.com




         Case 2:21-cv-00888-SCD Filed 07/29/21 Page 9 of 9 Document 1
